AUSTIN



YE=-=



        Honorable Cbarley Lookhart
        Stats Treawrar
        Aurtln, Terns

        DearSIr:'




             By your letter or
        01 this Department as to
        Tar Law, Artlale PM'?o-1,
        refunde on aigiiretto tar
        troyed by iire. YOU alao

                                                          18latuw   that

                                                            ented to the

                                                  the psrrrr and antherlty
                                                  ridems obtain&I fraa
                                                  6tin$ the refund?*

                                                  1 provldom la pert a8 followat

                                             be paid only en8e by the
                                      'iirat sale* in this State
                                     dus aad payable as sooa aa suoh
                                   rubjeot to a tirst sale In Texas,
                                       o l~@~oe the tax a8 soon a8
                                        mooived by any persoa  in
                                       OQ 0r   making   a *rirst ralet 4r
             stmle."

             said      ssoti4n   rurther prarldemt

                     *Poyaont tar suoh tax #hall be lrideaosd by
             stamps pnroharbd fl'm th0 -6tlrOl!      4Utd eOOUZ'O~~
             arrixsd to eaoh itttlitldnal paakam 4r olgsratt88
             owaring the tax tbenen afs %mp~aed by tb%r A61
             . . .1)
Eon. Charley Lookhart, Page 8.


         Ssotion 5 of tha Aot provides in p&x-tas rollast

              Vrovided that the stamps shall be atflxed
         by ths distributor 46 ssoh individual 9soksgs
         of oigarsttss that till be handlead, sold, dis-
         tributed, or used; ...*
         It is also pmvidsd     in Motion    3 or the Aatt

              %tataps in unbroken sheets or one hundrad
         (100) stszsps msy bs exohangsd, with the Trsssurer
         only, for stomps of a different damssibation.
         Bovidsd, further, that the Trsasurar shall ba
         authorlead to make rarunds 011unused stsmps in
         unbroken sheets OS not lass than one huudrod
         (100) stsmps oaoh to the persoa who 9urohssad
         said 6tara96 only when proor 66ti6raotcmy to said
         Treasurer is hrttish4d thst any sta61ps upon
         whioh a Miund 16 ruqttestud were properly pruc
         ahssad fran said Troasurur and psid for by tha
         person raquaetisg su4h r&usd.    Suah rarund
         shsll bo mada rroln revonua dorivsd rroi6 this
         Aot boron  suoh revenue ,is alloaakud a6 h6nfn
         prw1d.d.   "

         Sootion 1 of the lot deiittu6 the tsn      '"l'r6TiouslyUs.6
st6mp-     as r0m46:

               -*9raviouely Used Stamp* ahsllnasn and
         lnoludu any steep whioh is used, sold, or 9066666-
         tad ror the purpose oi sale or 6.66, to aridatao
         the .paymentor tha tax herein imposed on an
         individual pokago   or oigarsttes artor said
         etsmp has, anterior to suoh usa, ~0.6 QT po6ee8-
         6i4n,  bee! used an 6 preTiou6 4r 669tir6tO indi-
         Tidual  gaokage of efgalrtfee to svidanas tha
         paplpettt0r tax as ar~06du.-

         8eation 5 of the Aot    providsr:

              uSvary parson, othor than a distributing
         agent, bonded distributor or 4ammaa a6rrlar shall
         befor reaoiTittg  or aaaapting 841fT6rY   a?  aq
         algaratter without irtsmps airixed to sviduttou
         the paymat   of ths tar, obtain fP4m ths TMarur6r  th6
         raquisits sm4unt 4r armbar of 6tew?6 neoes’Bax7 to
Hon. Oherley Lockhart, Page 3.




        St6J69 suah'ai~ar4tte6 end the pO66466iOtl or am.
        unstaa94d
        AL--        4:&3X'4tteS without the _9O66O66iOu 0r
                 ~I.&
        WJO reqUislEe aEtOUIt%4r nUmbOr Or 6t61~pS Oh611
        be prima taolo arid4noa that said aigarutt46 ar4.
        po6646sud for the purpoee or 6mklng a lr :r St
        6al4' thereof without st6mps and ylthout payment
        of the tax levied hursle.
             *mew     di6trlbUtOr in this 8tatu shall oaU64
        all aigarettes reaelved by him to have the r4-
        quisit4 demJain6tloe6 and 6muut or 6t6iU96 arrix4a
        to rsprsaent the tex as levied herein; ...*

        Seation 24 (b) of the Aot prOlid46:

             The Tr4iasurer may pranul~ate rUlea and
        r4gul6tion6'hurounder providing tar the reruna
        on st6mp6 whiah by reason of damage beam unfit
        ror sale or ~64.~

     It must bu ObsOrrod that a St6Ep is usbd, onder thu
pro~i6ion6 0r the Aot, a6 600a a6 it 16 arflxed to a 96okag4
Of Oigar4tt46 h4ld~subjeot t4 a fiT6t 6614 in T4Xa6, the A6t
4XpI’466~jr Stating that ft f6 intended“t4 inpo60 th4 t6X
a6   noon as suoh oigarutt66 ar4 ruouivadby 6ny 94r646 in
T4X66   rOr   the   ~~64   Or   md.tt&$   a   *rbSt   6~414’   Or   684tW31”
This being tnI4, it i6 Our 49ft1iOn th6t e0 aathorfty UiStS
in the Aot to meke rerund ror st6m~e~ uhiah hate bu46 u64d
by attaobieg them to aigaxwttes held b7 a psreoe in Texas
for the pwqo64  or leaking a rir4t ma14 or 64III4~

      COttStl-Uitt~
                  the abU%a ~~OTi6iOIl6 Of the Aot.Wqethur,
46d reading the Act as a uholq, 14 ax-4 Or opi6ion that it
is not 4ontsPtplatbd therein thet th4 Tr466UXWr   ahall raks
refmul on aigarette 6tamp6, where suoh etaape are not pro-
duaea berore   him in ordbr to dumonstrate  the 2tetu.m or th4.
dsmage done to th4m and the i6ot th6t they ham not bsett
USbd to orideeae the p4ylMet Or th4 t&X.     It will be noted
that the pr4TiSiOeS of SeOtiOn f% (b) OOti4r 9OW4r On the
Tr466urer to jnvmulgate rUl.46 and r4gul6tion6 66 t0 the
refund only 0r damaged 8ttM96. It EUet be aSOWed thst
th6 L4gislature U66d the term wdeme~Qw adTi66dly, aad in
it6 orditmry signirioaeo4 0r ie$zry resUlti      in losa,
by my or ird96irmeet, rather than oc6n914te d46truotlon.
It-St    be taken th6t th4 oriSSi4n Of 6W Mr~~OS        t0
refund On dQStrW4d    6t46~p6 w66 intentional.  IU hot,   a
Hon. Cbarley Lookhart, pags 4.




Vttl'ygood reamOtt tOl? suah Wi66iOtt Inay be 666ige4d, 6uOh
r4a60e bsing a hgiShtiT4’     r4aO&tfOe    that refUttd6 Should
be ma&s only uhue 66tiafaatory eridanae oaa be produoud
that the st6mpa have not b0.e used to erideeoe the payment
or the tax, and that 6uoh 66tiSf6otory proor aae only b4
made by tbndarimg th6 dam6g4d St6Ul96 60 th6t the Oiiiour
may he4r4an opp4rtuttity to ie6peot them, not only ror tho
purpose or d4tsrainlng tha numbsr 4r st6mps upon whioh
refund shoumbe    -do,    but also ror the pur906e or dater-
mlxiing whether Or not auah 6t6~196 hare bean USad to
evidsnos the peymeat of the tax 60 as to negativa the
authority to m6k4 thd ramed.

     Wo t=St   that the abate   ha6 iUiiY     answered   YOUi
qu46tioe6.

                                            Youra very   tntly

                                    ATTOHiBY Cm            OF TEXAS




                                                          ASliiSt6~t
         OVED J-CLIO, 19%
RwFt